253 F.2d 420
Fausto GONZALEZ-JIMENEZ, Appellant,v.Albert DEL GUERCIO, District Director of Immigration and Naturalization at Los Angeles, California, et al., Appellees.
No. 15748.
United States Court of Appeals Ninth Circuit.
March 14, 1958.

David C. Marcus, Los Angeles, Cal., for appellant.
Laughlin E. Waters, U. S. Atty., Richard A. Lavine, Bruce A. Bevan, Jr., Asst. U. S. Attys., Los Angeles, Cal., for appellees.
Before POPE, CHAMBERS and HAMLEY, Circuit Judges.
PER CURIAM.


1
Appellant here sought judicial review by way of declaratory relief in respect to an order of deportation and a denial of voluntary departure from the United States and a refusal to grant permission nunc pro tunc to reapply for admission into the United States. As appellant is admittedly unlawfully in the United States following his fourth or fifth illegal entry, he has no ground for complaint with respect to the order for deportation. His principal argument here appears to be that he should have been granted permission to reapply for admission into the United States nunc pro tunc.


2
As there is no right to be granted such permission to reapply as that which appellant sought, the only question before us is whether there was an abuse of discretion in denying this application.


3
It is reasonably apparent from the record here that appellant knew of the necessity of making such an application before entering the United States and that he disregarded and neglected doing so. There is also credible evidence in the record to sustain the finding of the immigration officers that he had made false statements on prior occasions which warranted a determination of his lack of moral character.


4
The false statements were given in testimony and would constitute perjury or false swearing. Accordingly, we cannot hold that the denial of this discretionary relief was arbitrary. We do not overlook the hardship that results from the fact that appellant's wife is granted such relief while he is denied it. This however furnishes no ground for a reversal of the judgment below.


5
Affirmed.